Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 are allowable because the prior art fail to teach or render obvious to teach the claim limitation – “measuring a channel busy ratio (CBR) or a channel occupancy ratio (CR) for the V2X communication based on S-TTI; and performing the V2X communication based on S-TTI based on the measured CBR or the measured CR, wherein the S-TTI has a variable length, wherein when the V2X UE measures the CBR or the CR, the measurement is performed in a subchannel unit based on the S-TTI and a duration of the measurement is determined in the S-TTI unit, wherein when the S-TTI on a timing of subtracting a minimum processing time from the S-TTI for the V2X UE to perform a transmission corresponds to a Wth S-TTI in the L-TTI having index Z value, the V2X UE measures the CBR in a subchannel unit based on the S-TTI from a timing of subtracting 100 S-TTI lengths from the Wth S-TTI in the L-TTI having index Z value to a timing of subtracting 1 S-TTI length from the Wth S-TTI in the L-TTI having index Z value, wherein the Z is an integer of 0 or more, and wherein the W is a positive integer.”

Therefore, claims 1-6 and 10-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WUTCHUNG CHU/Primary Examiner, Art Unit 2468